Filed 11/10/22
                        CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                                  DIVISION FIVE


 In re JHONNY S., a Person Coming
 Under the Juvenile Court Law.

 THE PEOPLE,
           Plaintiff and Respondent,         A164489
 v.
 JHONNY S.,                                  (Contra Costa County
           Defendant and Appellant.          Super. Ct. No. J1700117)


       This is an appeal from a juvenile court order denying the petition of
defendant Jhonny S. to dismiss his juvenile delinquency petition after he
successfully completed probation and the Division of Juvenile Justice (DJJ)
granted him an honorable discharge. Jhonny argues that Welfare and
Institutions Code1 section 1179, subdivision (d) requires a juvenile court to
grant the petition to dismiss of a ward who has obtained honorable discharge.
We agree and, thus, reverse.




       1Unless otherwise stated, all statutory citations are to the Welfare and
Institutions Code.


                                        1
                       PROCEDURAL BACKGROUND2
      On December 12, 2018, the juvenile court committed Jhonny to the DJJ
for a maximum term of confinement of four years after he admitted on an
amended petition under Welfare and Institutions Code section 602
committing one felony count of assault with force likely to cause great bodily
injury (Pen. Code, § 245, subd. (a)(4)).
      On November 30, 2020, Jhonny’s wardship and probation were
successfully terminated, and on October 25, 2021, the DJJ granted him an
honorable discharge.
      On December 9, 2021, Jhonny filed a petition to have his juvenile
record sealed and his petition dismissed pursuant to sections 781 and 782.
Jhonny argued, inter alia, that under section 1179, subdivision (d), dismissal
of his juvenile petition was mandatory because the DJJ granted him an
honorable discharge.
      On January 27, 2022, the juvenile court granted Jhonny’s petition to
have his juvenile record sealed but declined to dismiss his petition, citing
section 782. The next day, Jhonny filed a timely notice of appeal.




      2 This case raises a single legal issue rooted in principles of statutory
interpretation. Accordingly, the underlying facts of this case are not
relevant. Nonetheless, the People, in the respondent’s brief, set forth a full
narrative of the original charges against Jhonny, which included forcible rape
and sexual penetration by a foreign object, taken largely from a 2016 police
report filed by Jane Doe 1, one of the alleged victims. In doing so, the People
neglect to add that, after a five-day contested jurisdictional hearing at which
13 witnesses testified, the juvenile court ultimately dismissed all but a single
felony sexual assault count related to another victim, Jane Doe 2. Thus, the
facts set forth in the respondent’s brief were never found true in court and
are wholly irrelevant to the issue raised in this appeal. We share Jhonny’s
expression of consternation with the People’s conduct in this regard.


                                           2
                                 DISCUSSION
      The sole issue on appeal is whether section 1179, subdivision (d)
required the juvenile court to dismiss Jhonny’s section 602 petition based on
the honorable discharge he obtained from the DJJ, or whether the court
properly exercised its discretion under section 782 to decline to dismiss it.
This purely legal issue involving statutory interpretation is reviewed de novo.
(In re David T. (2017) 13 Cal.App.5th 866, 871 (David T.).)
      “Our fundamental task in construing a statute ‘is to ascertain the
Legislature’s intent [and] effectuate the law’s purpose. [Citation.] We begin
our inquiry by examining the statute’s words, giving them a plain and
commonsense meaning. [Citation.] In doing so, however, we do not consider
the statutory language “in isolation.” [Citation.] Rather, we look to “the
entire substance of the statute . . . in order to determine the scope and
purpose of the provision . . . . [Citation.]” [Citation.] That is, we construe the
words in question “ ‘in context, keeping in mind the nature and obvious
purpose of the statute . . . .’ [Citation.] [Citation.]” We must harmonize “the
various parts of a statutory enactment . . . by considering the particular
clause or section in the context of the statutory framework as a whole.”
[Citations.] We must also avoid a construction that would produce absurd
consequences, which we presume the Legislature did not intend.
[Citations.]’ ” (In re Greg F. (2012) 55 Cal.4th 393, 406 (Greg F.).)
      Below, the juvenile court sided with the People in finding that under
section 782 it had discretion, which it utilized, to deny Jhonny’s request to
dismiss his juvenile petition. On appeal, Jhonny contends the court acted in
disregard of the mandatory language in section 1179, subdivision (d)
requiring dismissal. To decide which position is correct, we turn to the
statutory language. Three separate provisions, identified post, are relevant.



                                        3
      Section 782 currently provides: “A judge of the juvenile court in which
a petition was filed may dismiss the petition, or may set aside the findings
and dismiss the petition, if the court finds that the interests of justice and the
welfare of the person who is the subject of the petition require that dismissal,
or if it finds that he or she is not in need of treatment or rehabilitation. The
court has jurisdiction to order dismissal or setting aside of the findings and
dismissal regardless of whether the person who is the subject of the petition
is, at the time of the order, a ward or dependent child of the court. Nothing
in this section shall be interpreted to require the court to maintain
jurisdiction over a person who is the subject of a petition between the time
the court’s jurisdiction over that person terminates and the point at which his
or her petition is dismissed.”3
      Section 1179, in turn, provides in relevant part: “(a) Each person
honorably discharged by the Board of Juvenile Hearings shall thereafter be
released from all penalties or disabilities resulting from the offenses for
which the person was committed, including, but not limited to, penalties or
disabilities that affect access to education, employment, or occupational
licenses. . . . [¶] . . . [¶] (d) In the case of a person granted an honorable
discharge, the Department of Corrections and Rehabilitation, Division of
Juvenile Facilities shall immediately certify the discharge or dismissal in
writing, and shall transmit the certificate to the committing court and the
Department of Justice. The court shall thereupon dismiss the accusation and
the action pending against that person.”
      Finally, section 1772, subdivision (a) provides: “Subject to
subdivision (b) [not relevant here], every person discharged by the Board of


      3Effective January 1, 2023, section 782 is amended per Senate Bill No.
1493. (Stats. 2022, ch 197, § 38, No. 4 Deering’s Adv. Legis. Service, p. 159.)


                                          4
Juvenile Hearings may petition the court that committed him or her, and the
court may upon that petition set aside the verdict of guilty and dismiss the
accusation or information against the petitioner who shall thereafter be
released from all penalties and disabilities resulting from the offense or crime
for which he or she was committed, including, but not limited to, penalties or
disabilities that affect access to education, employment, or occupational
licenses.”
      Comparing these statutes, only one, section 1179, squarely addresses
the court’s authority to dismiss a juvenile petition where, as here, the
juvenile has obtained an honorable discharge from the DJJ. Specifically,
subdivision (d) of this statute provides that where an individual has been
“granted an honorable discharge,” two actions are required. First, the
Department of Corrections and Rehabilitation, Division of Juvenile Facilities,
“shall immediately certify the discharge or dismissal in writing, and shall
transmit the certificate to the committing court . . . .” Second, the court “shall
thereupon dismiss the accusation and the action pending against that
person.” (§ 1179, subd. (d).)
      On the other hand, section 1772, subdivision (a) provides more
generally that where an individual “discharged by the Board of Juvenile
Hearings” petitions the juvenile court to dismiss his or her juvenile petition,
the court “may” grant the petition and thereby release him or her from “from
all penalties and disabilities resulting from the offense or crime for which he
or she was committed . . . .” (See In re J.S. (2015) 237 Cal.App.4th 452, 458
[“Under section 1772, subdivision (a), whether honorably discharged,
generally discharged or dishonorably discharged, any youth can also petition
the juvenile court to set aside the verdict of guilty and dismiss the accusation




                                        5
or information against the youth, and thereafter the youth would be eligible
for release from all penalties and disabilities”].)
      Section 782 likewise gives the court discretion to dismiss a juvenile
petition. However, section 782 is even more general than section 1772 in that
the individual seeking dismissal need not be discharged at all. Regardless of
whether “ ‘the person who is the subject of the petition is, at the time of the
order, a ward or dependent child of the court,’ ” the court “ ‘may dismiss the
petition, or may set aside the findings and dismiss the petition, if the court
finds that the interests of justice and the welfare of the person who is the
subject of the petition require that dismissal, or if it finds that he or she is
not in need of treatment or rehabilitation.’ ” (David T., supra, 13 Cal.App.5th
at p. 873.) Thus, “section 782 is a general dismissal statute, similar in
operation to Penal Code section 1385.” (Ibid.)
      Applying the standard principles of interpretation, we draw two
immediate conclusions. First, the language in these statutes is clear such
that we need not resort to legislative history. (Greg F., supra, 55 Cal.4th at
p. 408.) Second, while these statutes deal with the same subject matter
(dismissal of a juvenile petition), there is a conflict among them arising from
the Legislature’s choice of mandatory language in section 1179,
subdivision (d) (the court “shall” dismiss) and discretionary language in
sections 782 and 1772 (the court “may” dismiss). Under these circumstances,
the law is clear that the specific statute must prevail. (Greg F., supra, 55
Cal.4th at p. 407.) Accordingly, because only section 1179, subdivision (d)
addresses the specific issue raised here of the dismissal of the petition of an
individual who has obtained honorable discharge from the DJJ, we agree
with Jhonny this provision governs his case.




                                         6
      Offering further guidance is People v. Navarro (1972) 7 Cal.3d 248
(Navarro), a case cited by both parties, which examined the interplay of these
provisions at length. The court first explained: “Section 1772 is contained in
division 2.5, ‘Youths’ (§ 1700 et seq.) in article 4, ‘Powers and Duties of the
Youth Authority,’ of the Welfare and Institutions Code. . . . Division 2,
‘Children,’ contains . . . the Juvenile Court Law (§ 500 et seq. [including
section 782]) and . . . ‘Institutions for Delinquents’ (§ 1000 et seq. [including
section 1179]). . . . The provisions of divisions 2 and 2.5 necessarily overlap
and must be considered together.” (Navarro, supra, at pp. 273–274, italics
added.) The court then identified section 1179 as “[a] provision somewhat
similar to section 1772 . . . .” (Navarro, supra, 7 Cal.3d at p. 274.) “Section
1179, like section 1772, confers an absolute right, where and as soon as
honorable dismissal or discharge has occurred, upon persons affected to be
released ‘from all penalties or disabilities resulting from the offenses for
which they were committed.’ In addition it contains mandatory language
directing the Youth Authority [now the Department of Corrections and
Rehabilitation, Division of Juvenile Facilities] upon such final discharge or
dismissal to ‘immediately certify such discharge or dismissal in writing’ and
to ‘transmit the certificate to the court by which the person was committed.’
The court is required to ‘thereupon dismiss the accusation and the action
pending against such person.’ No clearer language could have been used to
express the legislative intent as to section 1179.” (Navarro, supra, at p. 274,
italics added.)
      Thus, based on section 1179’s clear language, the Navarro court held
that “upon receiving his certificate of honorable discharge Navarro was
entitled as a matter of right to have . . . the committing court take the
procedural steps required by sections 1179 and 1772.” (Navarro, supra, 7



                                         7
Cal.3d at p. 278.) In so holding, the court noted, “In section 1772 the phrase
reading ‘and every person discharged may petition the court which committed
him, and the court may upon such petition set aside the verdict of guilty and
dismiss the accusation or information against the petitioner who shall
thereafter be released from all penalties and disabilities resulting from the
offense or crime for which he was committed,’ (italics added [by Navarro])
confers discretionary power upon the court to grant this relief on such
showing as to the court seems satisfactory, after application by the person
who did not receive an ‘honorable’ discharge.” (Navarro, supra, at p. 278.)
      The Navarro decision fully supports our conclusion that the juvenile
court erred in this case by applying the discretionary language of section 782
as a basis for denying Jhonny’s petition to dismiss. Just as the defendant in
Navarro, Jhonny, “upon receiving his certificate of honorable discharge . . .
was entitled as a matter of right” to have the juvenile court take the
procedural step required by section 1179, subdivision (d) of dismissing his
petition. (Navarro, supra, 7 Cal.3d at p. 278.) Accordingly, the court’s order
of January 27, 2022, denying Jhonny’s request for dismissal must be
reversed.
                                DISPOSITION
      The juvenile court’s denial of Jhonny’s petition to dismiss his juvenile
petition, dated January 27, 2022, is reversed. On remand, the juvenile court
is directed to apply section 1179, subdivision (d) to the facts of this case and,
if the statutory criteria are met, to dismiss said petition in accordance with
the statute’s mandatory language.




                                        8
                                  _________________________
                                  Jackson, P. J.


WE CONCUR:


_________________________
Simons, J.


_________________________
Burns, J.




A164489/People v. Jhonny S.




                              9
A164489/People v. Jhonny S.

Trial Court:      Superior Court of the County of Contra Costa

Trial Judge:      Barbara C. Hinton

Counsel:          Jeffrey A. Glick, under appointment by the Court of
                        Appeal, for Defendant and Appellant.

                  Rob Bonta, Attorney General, Lance E. Winters and
                       Jeffrey M. Laurence, Assistant Attorneys General,
                       Rene A. Chacon and Masha A. Dabiza, Deputy
                       Attorneys General, for Plaintiff and Respondent.




                                   10